Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/00795 and 62/705289, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. App. No. 63/00795 fails to provide support for the feature of a ratio of 0.35.
Accordingly, claims 1 – 17 and 19 – 20 have an effective filing date of 06/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 and 10 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cominsky (US 20050120452) in view of Louis (US 20030109842).
Regarding claim 1, Cominsky discloses a face covering comprising: a layer of filtering material defining a first opening, a second opening, and a filtration area of the face covering (see figures), the filtration area being arranged to allow airflow through the face covering and remove particulates from the airflow [0017], the first opening and the second opening being sized to receive a head of a wearer (see figures); a first elastic element secured to the filtering layer [0018]; and a second elastic element secured to the filtering layer [0019], the face covering being sized such that, when the face covering is positioned on the head of the wearer, the first and second elastic elements provide a seal against the wearer [0008] and the filtering layer provides a loose fit on the wearer [0017].
However, Cominsky does not explicitly disclose a ratio of a perimeter of the face covering to the filtration area being equal to or less than 0.35. Nonetheless, Cominsky clearly illustrates a loose fitting mask with sealed edges, of similar construction to Applicant’s mask (compare figures in Cominsky to Applicant’s figures, e.g. Fig. 8). Furthermore, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) Thus, Cominsky’s teaching that 
It is alternatively noted that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Cominsky does not disclose a first layer of nonwoven material; a second layer of nonwoven material, a first elastic element secured to the first and second layers; and a second elastic element secured to the first and second layers. Nonetheless, Louis discloses a filtering mask having a first layer of nonwoven material; a second layer of nonwoven material (inner and outer 120, see [0100]), a first elastic element secured to the first and second layers; and a second elastic element secured to the first and second layers (substantially continuous filaments in 104 and 106, respectively, see Fig. 19 and 20). Examiner notes that the combined references to Cominsky and Louis disclose the first layer of nonwoven material and the second layer of nonwoven material cooperatively defining the first opening and the second opening, because both the nonwoven inner and outer layer of Louis would form the edges of Cominsky’s openings (see Fig. 20 in Louis; it is additionally noted that Applicant defines the first and second nonwoven layers as inner and outer layers in the specification, see [0070 – 71]). Therefore, according to the teachings of Louis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the facial sleeve with elastics of Cominsky to be constructed from first and second inner/outer nonwovens for the benefit of using a cost-effective, easy-to-manufacture mask fabric.
2. A face covering of claim 1, wherein the first and second layers cooperatively define a first edge and a second edge, the first edge and the second edge being parallel to each other (see above).  

4. A face covering of claim 3, wherein the first and second layers have a width in a range of about 3 in. to about 16 in. (It would have been an obvious matter of design choice to provide such a modification, since it would have involved a mere change in the size of a component. The modification would provide the benefit of meeting the different anatomy of a user. A change in size is generally recognized as being within the level of ordinary skill in the art.)
5. A face covering of claim 1, wherein the first and second layers form a sleeve that extends continuously between the first opening and the second opening and along an axis (see figures and modification described above).  
6. A face covering of claim 1, wherein the face covering does not have any openings other than the first opening and the second opening (see figures).  
10. A face covering comprising: layers of nonwoven material cooperatively defining a first opening and a second opening, the layers of nonwoven material forming a sleeve that extends continuously between the first opening and the second opening, the first and second openings each being circular and having a circumference when the face covering is in a relaxed state (see modification of Cominsky in view of Louis described above); a first elastic element secured to the layers of nonwoven material and circumscribing the first opening such that the circumference of the first opening is less than a circumference of the sleeve between the first and second openings when the face covering is in the relaxed state (see Fig. 2 in Cominsky); and a second elastic element secured to the layers of nonwoven material and circumscribing the second opening such that the circumference of the second opening is less than the 
11. A face covering of claim 10, wherein the first elastic element and the second elastic element are substantially parallel to each other (see Louis).  
12. A face covering of claim 10, wherein at least one of the first opening and the second opening has a circumference in a range of about 8 in. to about 50 in. when the face covering is in the relaxed state (see above).  
13. A face covering of claim 12, wherein the layers of nonwoven material have a width in a range of about 3 in. to about 16 in (see above).  
14. A face covering of claim 10, wherein the face covering does not have any openings other than the first opening and the second opening (see above).  
15. A face covering of claim 10, wherein the layers of nonwoven material cooperatively define a filtration area of the face covering, the filtration area being arranged to allow airflow through the face covering and remove particulates from the airflow, a ratio of a perimeter of the face covering to the filtration area being equal to or less than 0.35 (see above).  

Claims 7 – 9, 16 – 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cominsky (US 20050120452) in view of Louis (US 20030109842) in view of Bell (US 20040121107).
Regarding claim 7, Cominsky in view of Louis discloses the face covering of claim 1. Bell discloses a face covering wherein the face covering is produced in a continuous form using a continuous manufacturing method, the face covering being connected to at least one other face 
8. A face covering of claim 7, wherein the connected face coverings are arranged to form one of a roll, a folded stack, and an unfolded pile (see Fig. 13 of Bell).  
9. A face covering of claim 7, wherein the face covering is connected to the at least one other face covering along a seam extending perpendicular to the first and second elastic elements, and wherein the face coverings are configured to separate from each other along the seam (see Fig. 13 of Bell).  
16. Cominsky in view of Louis discloses a face covering comprising: a first layer of nonwoven material; a second layer of nonwoven material, the first layer of nonwoven material and the second layer of nonwoven material cooperatively defining a first opening, a second opening, and a filtration area of the face covering, the filtration area being arranged to allow airflow through the face covering and remove particulates from the airflow, the first opening and the second opening being sized to receive a head of a wearer; a first elastic element secured to the first and second layers; and a second elastic element secured to the first and second layers, wherein the face covering is sized such that the first and second elastic elements provide a seal against a wearer and the first and second layers of nonwoven material provide a loose fit on the wearer, a ratio of a 4(39443-73) perimeter of the face covering to the filtration area being equal to or less than 0.35 (see above).
Bell discloses a package of nonwoven face coverings, the package including: face coverings wherein the face coverings are produced in a continuous form using a continuous manufacturing method and are connected to each other; and a container to hold the face coverings, the container including an opening for dispensing the face coverings, wherein the container is configured to separate a single face covering from the other face coverings when a 
17. A package of claim 16, wherein the face coverings are arranged to form one of a roll, a folded stack, and an unfolded pile (see Fig. 13).  
19. A package of claim 16, wherein the face coverings are connected to each other along seams extending perpendicular to the first and second elastic elements, and wherein the face coverings are configured to separate from each other along the seams (see Fig. 13).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cominsky (US 20050120452) in view of Louis (US 20030109842) in view of Bell (US 20040121107) in view of Barrios (US 20170332851 A1).
Regarding claim 20, Cominsky in view of Louis in view of Bell discloses a package of claim 16, and further discloses a dispensing means for automatic detachment (see [0081]). Barrios discloses a nonwoven dispenser wherein the container includes a catch at the opening, the catch arranged to retain the other nonwovens when the person removes the single nonwoven from the container through the opening [0064]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the opening of Bell with the catch of Barrios for the benefit of ease-of-use.

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.
On page 11, paragraph 1, Applicant recites MPEP II, stating that: “patent drawings do not define the precise proportions of the elements and may not be relied on to show particular 
However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.) 

Cominsky clearly illustrates a loose fitting mask with sealed edges, of similar construction to Applicant’s mask (compare figures in Cominsky to Applicant’s figures, e.g. Figs. 7 and 8). The description further states that the mask is both edge-sealed and loose-fitting so as to create an effective yet comfortable filtration mask (see [0007, 0008, and 0017]). The teaching would have suggested the desirability of having a ratio of a perimeter of the face covering to the filtration area being equal to or less than 0.35 to one of ordinary skill in the art, for the benefit of improving filtering efficacy and comfort. As such, the description of the article pictured, in combination with the drawings, has been relied on for reasonably teaching the claimed ratio. 
Accordingly, the Examiner maintains rejection to claims 1, 10, 16, and dependents therein, as detailed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799